Judgment, Supreme Court, New York County (Budd G. Goodman, J.), rendered October 19, 2005, convicting defendant, after a jury trial, of attempted murder in the second degree, assault in the first degree (two counts) and criminal possession of a weapon in the second and third degrees, and sentencing him, as a persistent violent felony offender, to an aggregate term of 21 years to life, unanimously affirmed.
Defendant’s argument regarding the sufficiency of the evi*602dence corroborating the testimony of his accomplice is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits, because the testimony was corroborated by extensive evidence that included defendant’s presence at the scene of the crime and motive for committing it (see People v Breland, 83 NY2d 286, 292-294 [1994]). Furthermore, the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility. Concur—Tom, J.E, Mazzarelli, Andrias and Williams, JJ.